Exhibit 10.2

 

 

LONG TERM INCENTIVE COMPENSATION AGREEMENT

 

--------------------------------------------------------------------------------

This Long Term Incentive Compensation Agreement is entered into as of January 1,
2016 by and between DCP Holding Company, an Ohio corporation, with its principal
offices at 100 Crowne Point Place, Cincinnati, Ohio 45241 ("Company"), and
Robert C. Hodgkins, Jr. ("Employee").

 

2016 ANNUAL LONG TERM INCENTIVE BONUS DETAIL

 

A.     Restricted Share Unit (“RSU”) Award – Retention Based

The stock award for DCP’s Vice President and CFO is authorized under the “DCP
Holding Company Amended and Restated 2006 Dental Care Plus Management Equity
Incentive Plan” (the “Management Incentive Plan”) and is subject to the “Dental
Care Plus and DCP Holding Company Deferred Compensation Plan”. Stock RSU’s are
awarded in an amount equal to five percent (5%) of base salary and is considered
“Long Term” as it vests incrementally over four years, 10% on December 31 of the
first year, 20% at the end of the second year, 30% at the end of the third year
and 40% at the end of the fourth year. There are no performance targets other
than longevity with the Company.

 

RSU AWARD BASED ON 5% OF BASE SALARY OF $258,677.00          12 RSUs

 

B.     Cash Award – Performance Based

The Long Term Incentive (LTI) is a bonus designed to motivate the CFO to achieve
long term success for the Company, as well as assist in the retention of the
Vice President and CFO over time. LTI bonus compensation is based on achieving
sustainable growth in shareholder value over a period of three years, January 1,
2016 through December 31, 2018 and is measured by the average yearly increase in
the “Adjusted Share Value” (ASV) of a Common Share.

 

ADJUSTED SHARE VALUE OF A COMMON SHARE AT 12/31/2015 = $1,011.72

 

BASE SALARY 2016: $258,677.00

 

Level

Definition

3yr Ave.

Adjusted Share Value

Cash

 

      On 12/31/2018  

Threshold

10% of Base

  8%

$1,274.48

$25,868.00

Target

15% of Base

  10%

$1,346.60

$38,802.00

Maximum

25% of Base

  14%

$1,498.91

$64,670.00

 

 

Notes:

 

 

1.

The ASV of a Common Share at the end of any one year shall mean the total book
value of the all classes of Common Shares of the Company, as determined from the
audited financial statements of the Company on the last day of business in that
year, increased by: (a) the aggregate amount of all provider withhold return
payments paid in that year; (b) the aggregate amount of dividends on all classes
of Common Shares paid in that year; and (c) the aggregate amount of Common Share
redemptions paid in that year and decreased by: (a)the aggregate amount received
from the sale of all classes of Common Shares in that year. This amount shall be
divided by the total number of all classes of Common Shares outstanding on the
first day of business of that year.

 

 
 

--------------------------------------------------------------------------------

 

 


 

2.

Actual LTI compensation will be paid on a continuum between Threshold and Target
levels and Target and Maximum levels.

 

3.

No LTI compensation will be paid if the average increase in the ASV of a Common
Share is less than eight percent (8%) and no additional LTI compensation will be
paid if the average increase in the ASV of a Common Share is over fourteen
percent (14%).

 

4.

With Board of Director approval, a new multi-year performance measurement period
begins each new year.

 

5.

In the event of a Change of Control, as defined in the Management Equity
Incentive Plan, the ASV of a Common Share as of December 31, 2018 shall be
deemed to be the portion of the Enterprise Value of the Company, as defined in
Article Fourth, Section 8(h)(ii)(C) of the Company’s Amended Articles of
Incorporation allocated to the Common Shares divided by the total number of all
classes of Common Shares outstanding as of the date on which the Change of
Control occurs and the Long Term Incentive bonus shall be determined as of that
date and paid within thirty (30) days thereafter.



 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands effective as of
the date first above written.

 

EMPLOYEE: Robert C. Hodgkins, Jr.

 

 

 

By:        /s/ Robert C. Hodgkins, Jr.

              Robert C. Hodgkins, Jr. 

 

COMPANY: DCP Holding Company

 

 

 

By:            /s/ Stephen T. Schuler, DMD

                  Stephen T. Schuler, DMD

                  Chairman of the Board

     

              May 31, 2016

                        May 31, 2016

 